 
 
Exhibit 10.3
 
EXECUTION COPY

 
 
VIRGIN MEDIA INC.
RESTRICTED STOCK AGREEMENT
 
RESTRICTED STOCK AGREEMENT, dated as of 3 July 2009, between Virgin Media Inc.,
a Delaware corporation (the “Company”), and James F. Mooney (the “Executive”),
effective as of 1 May 2009.
 
 
WHEREAS, the Executive is employed by the Company under the Second Amended &
Restated Employment Agreement, effective as of 1 May 2009 (the “Employment
Agreement”) and which has a term thereunder which expires on 30 December 2010
(such term, as may be extended by amendment of the Employment Agreement, the
“Term”);
 
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Compensation Committee”) has reviewed and approved the terms of this
Agreement and the Employment Agreement;
 
WHEREAS, the Company wishes to grant to the Executive, and the Executive wishes
to accept from the Company, shares of common stock of the Company, par value
$0.01 per share (the “Restricted Stock”), to be granted pursuant to the Virgin
Media Inc. 2006 Stock Incentive Plan (the “Plan”);
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1.           Grant of Restricted Stock.  The Company hereby grants to the
Executive, and the Executive hereby accepts from the Company, 625,000 shares of
Restricted Stock on the terms and conditions set forth in this Agreement.  This
Agreement is also subject to the terms and conditions set forth in the
Plan.  Capitalized terms used but not defined herein shall have the meanings set
forth in the Plan.
 
2.           Rights of Executive.  Except as otherwise provided in this
Agreement, the Executive shall be entitled, at all times on and after the date
that the shares of Restricted Stock are issued, to exercise all the rights of a
stockholder with respect to the shares of Restricted Stock (whether or not the
Transfer Restrictions thereon shall have lapsed), including the right to vote
the shares of Restricted Stock and the right, subject to Section 6 hereof, to
receive dividends thereon.  Notwithstanding the foregoing, prior to the “Release
Date” (as defined in Section 4.1), the Executive shall not be entitled to
transfer, sell, pledge, hypothecate, assign or otherwise dispose of or encumber,
the shares of Restricted Stock (collectively, the “Transfer Restrictions”),
except that, as provided in Section 4.1, the Executive may sell such number of
shares as is reasonably necessary to pay for any US federal or state income tax
that may apply as a result of vesting upon the occurrence of the relevant Lapse
Date but in no event more than 45% of such shares.
 
3.           Vesting and Lapse of Transfer Restrictions.  The Transfer
Restrictions on the Restricted Stock shall lapse and the Restricted Stock
granted hereunder shall vest as follows:
 
 
(i)  
Annual Group Simple Cash Flow. As to the number of shares set forth below if
performance conditions relating to annual group simple cash flow attributable to
each of the Company’s fiscal years shown below, established by the Compensation
Committee in respect of the Company’s 2009-2011 long-term incentive plan, have
been met, so long as the Executive has remained continuously employed by the
Company from the date of commencement of his employment through December 31 of
the relevant fiscal year shown below:

 
 
No of Shares
Relevant Fiscal Year
Lapse Date
187,500
2009
May 15, 2010
125,000
2010
May 15, 2011



 
  
Notwithstanding anything to the contrary provided in the Plan or otherwise, the
Transfer Restrictions on all of these shares of Restricted Stock which are then
outstanding shall not lapse and such shares of Restricted Stock shall not vest
solely due to the occurrence of an Acceleration Event.

 
(ii)  
Comprehensive List of Objectives.  As to the number of shares set forth below if
performance conditions relating to a comprehensive list of objectives
established by the Compensation Committee in respect of the Company’s fiscal
year below have been met, so long as the Executive has remained continuously
employed by the Company from the date of commencement of his employment through
December 31 of the relevant fiscal year shown below:

 
 
No of Shares
Relevant Fiscal Year
Lapse Date
187,500
2009
May 15, 2010
125,000
2010
May 15, 2011



 
  
Notwithstanding anything to the contrary provided in the Plan or otherwise, the
Transfer Restrictions on all of these shares of Restricted Stock which are then
outstanding shall not lapse and such shares of Restricted Stock shall not vest
solely due to the occurrence of an Acceleration Event.

 
The Compensation Committee shall meet to determine whether such performance
conditions have been met promptly after the completion by the Company of the
financial reports or other information in respect of an applicable fiscal year
necessary to make such determination.  The restrictions on the shares of
Restricted Stock subject to this Section 3.1 shall lapse on the date that the
Compensation Committee determines that the applicable performance conditions
have been met in respect of an applicable fiscal year (such date, the “Lapse
Date”), and the shares of Restricted Stock shall be forfeited if the
Compensation Committee determines that such performance conditions have not been
met.  In no event shall the date of such determination occur later than the last
day of the fiscal year immediately following the fiscal year to which the
performance conditions relate.
 
4.           Escrow and Delivery of Shares.
 
4.1           Certificates representing the shares of Restricted Stock shall be
issued and held by the Company in escrow and shall remain in the custody of the
Company until the earlier of (i) the final Lapse Date (May 15, 2011) or (ii) the
date of the Executive’s termination of employment with respect to shares of
Restricted Stock that would vest on such date pursuant to the terms of the
Employment Agreement (the earlier of (i) and (ii), the “Release Date”);
provided, that in connection with any Lapse Date, the Company shall deliver to
the Executive a sufficient number of shares that have become vested on such
Lapse Date with a value equal to the Withholding Tax requirements, if any (but
in no event more than 45% of such vested shares) (the “Withholding Shares”).  As
soon as practicable after the Release Date, the shares of Restricted Stock that
have become vested pursuant to Section 3 hereof that have not previously been
delivered to the Executive shall be delivered to the Executive or the
Executive’s estate, subject to the delivery of any documents which the Company
in its discretion may require as a condition to the issuance of shares, and so
long as the Executive has satisfied all applicable Withholding Tax requirements
with respect to the Restricted Stock.
 
4.2           The Executive shall receive, hold, sell, or otherwise dispose of
those shares delivered to the Executive pursuant to Section 4.1 free and clear
of the Transfer Restrictions, but subject to compliance with all federal and
state securities laws.
 
4.3           Prior to the Release Date (or such earlier date that is applicable
to the Withholding Shares), each stock certificate shall bear a legend in
substantially the following form:
 
“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture, restrictions against transfer and
rights of repurchase, if applicable) contained in the Restricted Stock Agreement
(the “Agreement”) between the registered owner of the shares represented hereby
and the Company.  Release from such terms and conditions shall be made only in
accordance with the provisions of the Agreement, a copy of which is on file in
the office of the Secretary of Virgin Media Inc.”
 
5.           Effect of Termination of Employment for any Reason.  Upon
termination of the Executive’s employment with the Company and its Affiliates,
if applicable, for any reason, the Executive shall forfeit the shares of
Restricted Stock which are then subject to the Transfer Restrictions, and, from
and after such forfeiture, such shares of Restricted Stock shall cease to be
outstanding and the Executive shall have no rights with respect thereto;
provided, that, if the Executive’s employment shall terminate after the end of a
fiscal year of the Company and prior to the date of the determination as to
whether the performance conditions applicable to such fiscal year have been met,
the shares of Restricted Stock subject to vesting in respect of such fiscal year
shall remain outstanding following the termination of the Executive’s employment
and shall vest or be forfeited when such determination is made, in either case
based on such determination; and provided, further, that the shares of
Restricted Stock shall be subject to vesting to the extent provided in the
Employment Agreement.
 
6.           Dividend Rights.  All dividends declared and paid by the Company on
shares of Restricted Stock shall be deferred until the lapsing of the Transfer
Restrictions pursuant to Section 3 hereof (and shall be subject to forfeiture
upon forfeiture of the shares of Restricted Stock as to which such deferred
dividends relate).  The deferred dividends shall be held by the Company for the
account of the Executive.  Upon the Lapse Date, the dividends allocable to the
shares of Restricted Stock as to which the Transfer Restrictions have lapsed
shall be paid to the Executive (without interest).  The Company may require that
the Executive invest any cash dividends received in additional Restricted Stock
which shall be subject to the same conditions and restrictions as the Restricted
Stock granted under this Agreement.
 
7.           No Right to Continued Employment.  Nothing in this Agreement shall
be interpreted or construed to confer upon the Executive any right with respect
to continuance of employment by the Company or any of its Affiliates, nor shall
this Agreement interfere in any way with the right of the Company or any such
Affiliate to terminate the Executive’s employment at any time.
 
8.           Withholding of Taxes.  The Executive shall pay to the Company, or
the Company and the Executive shall agree on such other arrangements necessary
for the Executive to pay, the applicable federal, state and local income taxes
required by law to be withheld (the “Withholding Taxes”), if any, upon the
vesting and delivery of the shares.  The Company shall have the right to deduct
from any payment of cash to the Executive an amount equal to the Withholding
Taxes in satisfaction of the Executive’s obligation to pay Withholding Taxes.
 
9.           Modification of Agreement.  This Agreement may be modified,
amended, suspended or terminated, and any terms or conditions may be waived, but
only by a written instrument executed by the parties hereto.
 
10.           Severability.  Should any provision of this Agreement be held by a
court of competent jurisdiction to be unenforceable or invalid for any reason,
the remaining provisions of this Agreement shall not be affected by such holding
and shall continue in full force and effect in accordance with their terms.
 
11.           Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
York without giving effect to the conflicts of laws principles thereof.
 
12.           Successors in Interest; Transfer.  This Agreement shall inure to
the benefit of and be binding upon any successor to the Company.  This Agreement
shall inure to the benefit of the Executive’s heirs, executors, administrators
and successors.  All obligations imposed upon the Executive and all rights
granted to the Company under this Agreement shall be binding upon the
Executive’s heirs, executors, administrators and successors.  This Agreement is
not assignable by the Executive.
 



--------------------------------------------------------------------------------


 
[The remainder of this page is intentionally blank.]
 


 

--------------------------------------------------------------------------------


 
 
 
 

 
VIRGIN MEDIA INC.
 
 
 
/s/ Bryan H. Hall
 
Name:  Bryan H. Hall
 
Title:    Secretary and General Counsel
EXECUTIVE
 
 
/s/ James F. Mooney
 
James F. Mooney
 



 


 





